Exhibit 10.3



Christa Davies
Aon Service Corporation
United States (U.S.)


July 1, 2014


Relocation Assignment Extension


Dear Christa -


This letter documents the extension of your international assignment for an
additional twenty-four (24) months. For the duration of your ongoing assignment,
you will continue to work exclusively for the benefit of Aon plc. Your current
reporting relationship to the Chief Executive Officer of Aon plc and role as
Chief Financial Officer, remain unchanged. As an executive, Aon plc may require
you to resign from any directorship or other corporate office in Aon plc or any
affiliate of Aon plc at any time without compensation and/or take up any other
directorship or corporate office for Aon plc instead of or in addition to such
directorship or other office without any additional remuneration.
With the exception of the changes outlined below, which amend and supplement the
terms of the attached original assignment letter dated January 12, 2012
(Attachment), the terms and conditions of your assignment remain unchanged and
in full force.
1)
Effective July 1, 2014, your annual cost of living allowance (COLA) is USD
97,500. This reflects a foreign exchange rate of USD 1.70 to GBP 1.00.

2)
Your annual base housing allowance will increase by 5% annually effective July
1, 2014 to USD 286,510 and USD 300,835 effective July 1, 2015.

3)
School invoices for your eligible children’s tuition and fees will be paid
directly by our relocation vendor. Lisa Rodriguez will reach out to you to get
the details if they are not already on file.

4)
Your Home Leave and Car allowances remain unchanged.

5)
Effective July 1, 2014, your COLA, housing, school tuition, home leave and car
allowances will be grossed up for applicable U.S. taxes. All allowances will
continue to be equalized for tax differential according to Aon’s tax
equalization policy as described in your original assignment letter.

6)
The exchange rates for the COLA and housing allowance will be reviewed quarterly
and adjusted accordingly to reflect foreign exchange variation. I will meet with
you to review the quarterly adjustment methodology.

During your assignment, all components of your remuneration and benefits package
are provided in consideration of your work on behalf of Aon plc and any
corporate office held for such entity.
If you agree to the terms of this extension please sign the declaration below
and return to me. Please contact me or your manager with any questions.
Sincerely -


/s/ Gregory J. Besio
Gregory J. Besio
EVP and Chief Human Resources Officer








I acknowledge receipt of this letter of understanding and accept the terms and
conditions contained herein.


/s/ Christa Davies
 
June 24, 2014
Christa Davies
 
Date


